UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 20, Burlington Coat Factory Investments Holdings, Inc. (Exact Name of Registrant As Specified In Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-137917 (Commission File Number) 20-4663833 (IRS Employer Identification No.) 1830 Route 130 North Burlington, New Jersey08016 (Address of Principal Executive Offices, including Zip Code) (609) 387-7800 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 7.01 Regulation FD Disclosure Item 8.01 Other Events Item 9.01 Financial Statements and Exhibits SIGNATURE 2 Item 7.01.Regulation FD Disclosure Officers of Burlington Coat Factory Investments Holdings, Inc. (the “Company”) plan to meet with securities analysts and investors on November 20, 2008 at the Bank of America 2008 Credit Conference.During this conference, the Company will disclose that: · The Company believes that its October sales were positively affected, in general, by colder temperatures than last year which, combined with other operating initiatives, resulted in October comparative store sales not significantly off the Company’s previous four month trend.With respect to November, the Company continues to see the same correlation between weather and sales trends regionally; · Approximately $211 million was outstanding under the Company’s $800 million ABL Senior Secured Revolving Facility (the “ABL Facility”) at November 1, 2008 compared with $285.0 million outstanding under the ABL Facility at August 30, 2008; · As of November 1, 2008, the Company had (i) $37.9 million of cash and cash equivalents, and (ii) $474.4 million of unused availability under the ABL Facility; and · As of August 30, 2008, the Company’s (i) Consolidated Leverage Ratio for purposes of its Senior Secured Term Loan Facility (the “Term Loan”) was 5.03 (compared with the Term Loan’s requirement of 6.40); and (ii) Consolidated Interest Coverage Ratio for purposes of the Term Loan was 2.86 (compared with the Term Loan’s requirement of 1.80). Item 8.01Other Events As disclosed in the Company’s Quarterly Report on Form 10-Q (the “Quarterly Report”) for the fiscal quarter ended August 30, 2008 and in its Current Report on Form 8-K dated October 17, 2008, Company cash and cash equivalents of $59.0 million were invested in The Reserve Primary Fund ("Fund"), a money market fund registered with the Securities and Exchange Commission under the Investment Company Act of 1940.The Company redeemed the amount held at August 30, 2008 in September of 2008. During September 2008,the Company made additional investments into the Fund of $56.3 million. On September 22, 2008, the Fund announced that redemptions of shares of the Fund were suspended pursuant to an SEC order so that an orderly liquidation may be effected for the protection of the Fund’s investors. Through its press release dated
